Mr. Justice Cooke, dissenting: I can conceive of no other purpose for the holding of two meetings, as provided by sections 50 and 56 of the Road and Bridge act, than that the people should be apprised of the intention of the commissioners of highways in reference to the amount of tax proposed to be levied. It would avail the tax-payer nothing i-f he were simply to be apprised of such intention without any opportunity to present his views to the commissioners of highways. In my opinion the intention of the act is to have the commissioners fix such rate as they deem to be necessary at the first meeting, and that any tax-payer should have the right to appear at the second meeting and present any reason he may have for urging that a higher or lower rate should be established than that fixed by the commissioners at the first meeting. If the commissioners are unalterably committed to the rate fixed at the first meeting, then the provision for the holding of two meetings in reference to fixing the amount of money to be raised by taxation for road and bridge purposes is entirely unnecessary.